Exhibit 10.4

 

AMENDMENT NO. 7 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 7 TO CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of July 31, 2018 between FLEXSHOPPER 2, LLC (the “Company”) and WE
2014-1, LLC (the “Administrative Agent” and “Lender”).

 

BACKGROUND

 

WHEREAS, the Company, the Administrative Agent, Wells Fargo Bank, National
Association, as paying agent (the “Paying Agent”) and various lenders from time
to time party thereto (the “Lenders”) are party to a certain Credit Agreement,
dated March 6, 2015 (as amended, supplemented and otherwise modified as of the
date hereof, the “Credit Agreement”);

 

WHEREAS, the parties to the Credit Agreement desire to amend the Credit
Agreement desire to amend the Servicing Agreement;

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the parties hereto agree as follows:

 

SECTION 1. Defined Terms. Capitalized definitional terms used in this Agreement
and not otherwise defined herein shall have the meanings assigned to them in the
Credit Agreement.

 

SECTION 2. Amendments to the Credit Agreement. Effective as of the date first
written above, upon the satisfaction of the conditions set forth in Section 3
below, the Credit Agreement is hereby amended as follows:

 

(a) The definition of “Backup Servicer” is amended to read as follows:

 

“Backup Servicer” means (a) prior to August 14, 2018, First Associates, LLC, and
(b) on and after August 14, 2018, Systems & Services Technologies, Inc. (“SST”)
or any replacement thereof appointed by the Requisite Lenders in accordance with
Section 6.12, who will perform backup servicing and backup verification
functions with respect to the Eligible Leases.

 

(b) The definition of “Scheduled Commitment Termination Date” is amended to read
as follows:

 

“Scheduled Commitment Termination Date” means (a) if the Equity Raise has
occurred on or prior to August 31, 2018, February 28, 2021, or (b) if the Equity
Raise has not been consummated on or prior to August 31, 2018, a date to be
determined by the Administrative Agent in its sole discretion but not earlier
than August 31, 2018 or later than February 28, 2021.

 

(c) Section 5.1(q) is amended to change “May 31, 2018” therein to “August 14,
2018.”

 



 

 

 

(d) Section 5.1(r) is amended to read as follows:

 

(r) Backup Servicer Payment: The Company shall (i) promptly and, in any event,
within ten (10) Business Days of the Company’s receipt of itemized invoice(s)
(or such shorter period as is reasonably required by the Backup Servicer), pay
the Backup Servicer for its reasonable actual out of pocket costs and expenses
related to the establishment of such transition plan; and (ii) (A) promptly and,
in any event, within ten (10) Business Days of the Company’s receipt of itemized
invoice(s) (or such shorter period as is reasonably required by SST), pay the
SST its fee for accepting its role as successor Backup Servicer and for its
reasonable actual out of pocket costs and expenses related to its succession and
(B) not later than August 14, 2018 (as may be extended for each day of delay
caused by SST), enter into a replacement Backup Servicing Agreement with SST as
the successor Backup Servicer and such other amendments to the Credit Documents
as are reasonably necessary in order to effect its succession.

 

(e) Section 6.12 is amended to add the following paragraph (b) at the end
thereof:

 

(b) Company shall cause SST to replace First Associates, LLC as Backup Servicer
on or before August 14, 2018 (as may be extended for each day of delay caused by
SST).

 

(f) Article VI is amended to add the following new Section 6.21 at the end
thereof:

 

6.21 Financial Forecast. Not later than August 14, 2018, Company shall deliver
to Administrative Agent a model in form and level of detail satisfactory to the
Administrative Agent showing the Company’s financial forecast, as determined by
the Company, in form and substance satisfactory to the Administrative Agent.

 

(g) Section 7.1(o) is amended to read as follows:

 

(o) Backup Servicer Default. SST or any replacement thereof shall resign or be
terminated as a result of any action or inaction of the Company or the Servicer;
or

 

SECTION 3. Effectiveness. This Agreement shall become effective as of the date
first written above upon (a) delivery to the Administrative Agent of
counterparts of this Agreement duly executed by each of the parties hereto and
(b) payment of the legal fees of counsel to the Administrative Agent accrued on
or prior to the date of this Agreement in connection with the preparation,
negotiation and execution of this Agreement and all other instruments, documents
and agreements executed and delivered in connection with this Agreement.

 

SECTION 4. Binding Effect; Ratification.

 

(a) The Credit Agreement, as amended hereby, remains in full force and effect.
Any reference to the Credit Agreement from and after the date hereof shall be
deemed to refer to the Credit Agreement as amended hereby, unless otherwise
expressly stated.

 

(b) Except as expressly amended hereby, the Credit Agreement and the Servicing
Agreement shall remain in full force and effect and each is hereby ratified and
confirmed by the parties hereto.

 

(c) The Company represents and warrants to each Lender that each and every of
its representations and warranties contained in Section 4 of the Credit
Agreement, as amended hereby, are true and correct as of the date hereof.

 



 2 

 

 

(d) Notwithstanding anything to the contrary herein or in the Credit Document,
by signing this Agreement, neither the Lender nor the Administrative Agent is
waiving or consenting, nor has either of them agreed to waive or consent to in
the future, the breach of (or any rights and remedies related to the breach of)
any provisions of any of the Credit Documents.

 

(e) The Company agrees to promptly reimburse the Administrative Agent for all of
the reasonable out-of-pocket expenses, including, without limitation, reasonable
legal fees, it has heretofore or hereafter incurred or incurs in connection with
the preparation, negotiation and execution of this Agreement and all other
instruments, documents and agreements executed and delivered in connection with
this Agreement.

 

SECTION 5. Miscellaneous.

 

(a) THIS Agreement SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF NEW
YORK GENERAL OBLIGATIONS LAW).

 

(b) The captions and headings used herein are for convenience of reference only
and shall not affect the interpretation hereof.

 

(c) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

(d) Executed counterparts of this Agreement may be delivered electronically.

 

[SIGNATURES FOLLOW]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  ADMINISTRATIVE AGENT and LENDER:       WE 2014-1, LLC             By: /s/
Thomas Buttacavoli   Name: Thomas Buttacavoli   Title: Authorized Person      
COMPANY:       FlexShopper 2, LLC       By: /s/ Brad Bernstein   Name: Brad
Bernstein   Title: Chief Executive Officer

 

 



Flexshopper No. 7 Amendment

